                Case 1:18-mc-00167-ABJ Document 90 Filed 09/19/19 Page 1 of 2


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Seetha Ramachandran
September 19, 2019                                                                                                      Member of the Firm
                                                                                                                        d +1.212.969.3455
By CM/ECF                                                                                                               f 212.969.2900
                                                                                                                        SRamachandran@proskauer.com
                                                                                                                        www.proskauer.com
The Honorable Amy Berman Jackson
United States District Court
District of Columbia
333 Constitution Avenue N.W.
Washington, D.C. 20001

Re:          United States of America v. Paul J. Manafort, Jr. (In Re Petitions for Relief Concerning
             Consent Order of Forfeiture), Case No. 1:18-Mc-00167

Dear Judge Jackson:

       We represent The Federal Savings Bank (“TFSB”) and National Bancorp Holdings, Inc.
(“NBH”) in the above-referenced matter. In lieu of a joint status report, we write to advise the
Court that the parties’ settlement negotiations have been unsuccessful, and TFSB and NBH
would like to move forward with their petitions for an ancillary hearing in this matter.

        As set forth in their petitions, TFSB and NBH hold secured liens on property that was
ordered forfeited to the United States from Paul J. Manafort. (Doc. 8 at 5.) Under 21 U.S.C.
§ 853(n), TFSB and NBH are entitled to a hearing on their petitions, at which they will have an
opportunity to establish: (1) a right, title, or interest in the property that renders the forfeiture
invalid because that right, title or interest in the property was vested in TFSB and NBH rather
than Mr. Manafort; or (2) that they are bona fide purchasers for value and were reasonably
without cause to believe that the property was subject to forfeiture at the time of purchase.

        As the government has repeatedly acknowledged, TFSB is a victim of Mr. Manafort’s
fraud. For instance, the superseding indictment charged that Mr. Manafort “fraudulently secured
more than twenty million dollars in loans” from TFSB and others by making numerous false
representations. (Doc. 9 at 3, 2–22.) 1 Similarly, the factual stipulation that the government filed
with Mr. Manafort’s plea agreement identifies TFSB as a victim and states that Mr. Manafort
made a series of false and fraudulent representations to TFSB to secure loans and pledged the
property as collateral for the loans he obtained. (Docs. 314-4 at 12; 314-5 at 6.) In its restitution
order against Mr. Manafort, the United States District Court for the Eastern District of Virginia
also identified TFSB as a victim of Mr. Manafort and found that TFSB is owed restitution in the
amount of $15,387,903.39, which represents the money that TFSB loaned Mr. Manafort and that
he failed to pay back. (Doc. 325 at 3–4.) 2 To date, TFSB has not been paid any restitution. It
has been nearly a year since TFSB and NBH asserted their claims to the property ordered

1
    Filed in United States v. Paul J. Manafort, Jr., Crim. No. 1:18-cr-83 (hereafter “Eastern District of Virginia”).
2
    Id.




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
         Case 1:18-mc-00167-ABJ Document 90 Filed 09/19/19 Page 2 of 2




September 19, 2019
Page 2

forfeited from Mr. Manafort, which was pledged as collateral for the loans. Notwithstanding the
government’s position in the underlying Manafort criminal proceedings, it has taken a starkly
contrary position here, preventing TFSB and NBH from foreclosing on the collateral for the
loans to recover their losses.

         In our view, there is no need for additional discovery in this matter because there is a full
trial record available from Mr. Manafort’s criminal case in the Eastern District of Virginia. Also,
as secured lienholders, TFSB’s and NBH’s interest in the property is clear from their petitions.

       We respectfully request a status conference at the Court’s earliest convenience and a
scheduling order setting forth a date for the ancillary hearing.

Respectfully submitted,

/s/ Seetha Ramachandran
Seetha Ramachandran (Admitted Pro Hac Vice)
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036
(212) 969-3000
SRamachandran@proskauer.com

Owen Masters (D.C. Bar No. 242139)
PROSKAUER ROSE LLP
1001 Pennsylvania Avenue, N.W.
Suite 600 South
Washington, D.C. 20004
(202) 416-6828
omasters@proskauer.com

cc:    All parties (via CM/ECF only)
